Name: Commission Regulation (EEC) No 3504/92 of 3 December 1992 laying down detailed rules for the application of the arrangements applicable to the importation into the Community of sheepmeat and goatmeat products originating in Bosnia- Herzegovina, Croatia, Slovenia, Montenegro, Serbia and the former Yugoslav Republic of Macedonia for the remainder of 1992
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 12. 92 Official Journal of the European Communities No L 354/15 COMMISSION REGULATION (EEC) No 3504/92 of 3 December 1992 laying down detailed rules for the application of the arrangements applicable to the importation into the Community of sheepmeat and goatmeat products originating in Bosnia-Herzegovina, Croatia, Slovenia, Montenegro, Serbia and the former Yugoslav Republic of Macedonia for the remainder of 1992 whereas steps should be taken also to determine the authorities issuing the document showing the origin of the quantities in the various Republics ; Whereas, in order to enable trade to continue, it is neces ­ sary to determine the quantities for the various Republics for the remainder of 1992 ; Whereas, in order to ensure the satisfactory and efficient administration of the import arrangements for the remainder of 1992, provision should be made for this Regulation to take immediate effect ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3125/92 of 26 October 1992 on the arrangements applicable to the importation into the Community of sheepmeat and goat ­ meat products originating in Bosnia-Herzegovina, Croatia, Slovenia, Montenegro, Serbia and the former Yugoslav Republic of Macedonia ('), and in particular Article 3 thereof, Whereas Regulation (EEC) No 3125/92 partly suspends the administration of the import arrangements laid down in the 1981 Agreement between the Community and the Socialist Federal Republic of Yugoslavia on trade in the sheepmeat and goatmeat sector (2) and of the 1990 Adjust ­ ment Agreement (3) and provides, on a temporary basis, for the exclusive administration of the arrangements by the Community, with the quantities agreed in that Agree ­ ment being distributed among the new Republics created from that Republic ; whereas Article 3 of Regulation (EEC) No 3125/92 provides that detailed rules are to be adopted for this new administration ; Whereas steps should be taken, to that end, to determine the distribution of the quantities among the various Republics and the procedures to be followed for the issue of import licences and in particular the model to be used for the document showing the origin of the quantities ; HAS ADOPTED THIS REGULATION : General provisions Article 1 Under the arrangements laid down in Regulation (EEC) No 3125/92, of the quantities of sheepmeat and goatmeat products provided for in the 1981 Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia, the quantity of 1 800 tonnes still to be distributed for the remainder of 1992 shall be distri ­ buted in tonnes of carcase equivalent among the new Republics created from that Republic as follows : CN code Description Third countries concerned and quantities Bosnia ­ Herzegovina Croatia Slovenia Former Yugoslav Republic of Macedonia Serbia Montenegro 0104 Live sheep and goats : 0 0 0 0 0 0 0104 10 90  Live sheep other than pure-bred breeding animals (') 0104 20 90  Live goats other than pure-bred breeding animals (') 0204 Meat of sheep or goats :  fresh or chilled 306 162 18 666 558 90  frozen 0 0 0 0 0 0 (') For products falling within CN subheadings 0104 10 30 , 0104 10 80 and 0104 20 90, the net mass (live weight) / carcase mass (carcase equivalent weight) conversion coefficient to be used is 0,47. Oy OJ No L 313, 30. 10. 1992, p. 3. O OJ No L 137, 23. 5. 1981 , p. 29. (3\ OJ No L 95, 12. 4 . 1990, p. 1 . No L 354/16 Official Journal of the European Communities 4. 12. 92 However,  in the case of products originating in Serbia and Montenegro, the quantities provided for shall not be distributed for as long as the prohibition provided for in Council Regulation (EEC) No 1432/92 (') remains in force,  with regard to the Republics referred to above for which slaughterhouses approved in respect of exporta ­ tion to the Community do not yet exist, the quantities of meat shall be converted into quantities of live animals, expressed as carcase weight. Article 2 1 . Applications for licences to import the quantities referred to in Article 1 shall be submitted to the com ­ petent authorities of the Member States. 2. Applications for import licences shall :  be accompanied by a document of origin, a model of which is set out in Annex 1 , complying with Article 3, issued at most one month previously by one of the issuing authorities listed in Annex 2 ;  contain an indication of the price level proposed for importation of the quantities. The competent authorities of the Member States shall keep the document of origin for three years. Article 4 1 . The issuing authorities listed in Annex II must : (a) be recognized as such by the exporting third country ; (b) undertake to provide the Commission and the Member States, at their request, with any information that can be used for verifying the accuracy of the particulars shown on the document of origin and on the import licence applications. 2. The list shall be revised when the requirement referred to in paragraph 1 (a) is no longer met or where an issuing authority does not fulfil one of the obligations it has taken upon itself to carry out. Article 5 1 . Import licences shall be valid for three months from their date of issue within the meaning of Article 21 ( 1 ) of Commission Regulation (EEC) No 3719/88 (2). 2. Licence applications and licences shall bear in Box 8 the name of the third country of origin . In the case of products falling within combined nomenclature sub ­ headings 0104 10 90 and 0104 20 90, licence applications and licences shall bear in Boxes 17 and 18 particulars of the net mass and the number of animals to be imported. A licence shall make it compulsory to import products from the country indicated . 3 . Notwithstanding Article 8 (4) of Regulation (EEC) No 3719/88, only the quantity indicated in Box 17 of the import licence may be put into free circulation ; the number *0' shall be entered to this effect in Box 19 of the said licence . Article 6 The level of the security relating to the import licences shall be :  ECU 0,5 per animal for live animals,  ECU 2 per 100 kg net mass for other products. Article 7 Member States shall notify the Commission by telex or fax, at the latest on the 15th day following the date of issue, of the quantities, by product and by origin, in respect of which import licences have been issued under this Regulation. Article 8 1 . Applications for import licences for the quantities referred to in Article 1 shall be submitted to the com ­ petent authorities of the Member States at the latest on 7 December 1992. Article 3 1 . The document of origin referred to in Article 2 shall be drawn up in one original and three copies of different colours and shall consist of a form, a model of which is shown in Annex 1 . The form shall measure approximately 210 x 297 mm. The original shall be drawn up on paper which shall show up any tampering by mechanical or chemical means. 2. The forms shall be printed and completed in one of the Community languages. 3 . The original and the copies shall be completed by typewriter or by hand. In the latter case, they shall be completed in ink and in printed letters. 4. Each document shall bear a serial number in the top right-hand box. The copies shall bear the same number as the original. 5 . The issuing authority shall keep two copies and return the original and one copy to the applicant. (') OJ No L 151 , 3. 6. 1992, p. 4. (2) OJ No L 331 , 2. 12. 1988, p. 1 . 4. 12. 92 No L 354/17Official Journal of the European Communities 6. Import licences issued up to 31 December 1992 in respect of the quantities referred to in paragraph 1 shall bear in Box 24 one of the following entries :  ExacciÃ ³n limitada a cero (aplicaciÃ ³n del Reglamento (CEE) n ° 3504/92)  Importafgift begrÃ ¦nset til nul (jf. forordning (EÃF) nr. 3504/92)  BeschrÃ ¤nkung der AbschÃ ¶pfung auf Null (Anwendung der Verordnung (EWG) nr. 3504/92)  Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ ÃÃ µÃ Ã ¹Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã · Ã Ã Ã ¿ Ã ¼Ã ·Ã ´Ã ­Ã ½ (Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 3504/92)  Levy limited to zero (application of Regulation (EEC) No 3504/92) 2. Applications for import licences broken down by product and by country of origin shall be forwarded by the Member States to the Commission at the latest on 9 December 1992. 3 . On 11 December 1992 the Commission shall decide by product and by origin : (a) to authorize the issue of licences for all the quantities applied for ; or (b) to reduce such quantities by a single percentage. 4. However, for the purposes of paragraph 3, the import licences issued :  by Greece shall be limited to 200 tonnes,  by Italy shall be limited to the customary quantities,  by France shall be limited to 50 tonnes,  by Ireland shall be limited to 0 . The quantities referred to above shall be distributed as provided for in Article 1 . 5. Licences shall be issued by 15 December 1992 at the latest.  Prelevement limitÃ © Ã zÃ ©ro (application du rÃ ¨glement (CEE) n ° 3504/92)  Prelievo limitato a zero (applicazione del regolamento (CEE) n . 3504/92)  Heffing beperkt tot nul (toepassing van Verordening (EEG) nr. 3504/92)  Direito nivelador limitado a zero (aplicaÃ §Ã £o do Regula ­ mento (CEE) n? 3504/92). Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 1992. For the Commission Ray MAC SHARRY Member of the Commission 4. 12. 92No L 354/18 Official Journal of the European Communities ANNEX I I. Exporter (name, full address, country) 2. No of deliverance ORIGINAL 3. ISSUING AUTHORITY 4. Consignee (name, full address, country) 5. Country of exportation 6. Country of destination Document of origin to accompany application for a licence to import sheep, goats, sHeepmeat and goatmeat into the European Economic j Means of transport at the outset Community Expiry date 8. Marks, numbers, number and kind of packages ; description of goods ; nature and presentation of the 9 . CN code products : whether the meat is fresh, chilled or frozen ; number of livestock 10 . Net mass (kg ) II . Net mass (kg) ( in words) 12. CERTIFICATION BY THE ISSUING AUTHORITY I hereby certify that the quantity shown on this document of origin representing ... kg carcasse mass (') of the total quantity covered by Regulation (EEC) No 3504/92 originates in . . . Place Date (Stamp of the issuing authority) (Signature) (') Use the conversion coefficients given in Regulation ( EEC) No 3504/92 . 4. 12. 92 Official Journal of the European Communities No L 354/19 ANNEX II List of authorities in exporting countries empowered to issue documents of origin Croatia : Euroinspekt, Zagreb, Croatia Slovenia : Inspect, Ljubljana, Slovenia Former Yugoslav Republic of Macedonia : Economic Chamber of Macedonia Bosnia-Herzegovina : Economic Chamber of Bosnia and Herzegovina.